UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 29, 2012 OR ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32320 BUILD-A-BEAR WORKSHOP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1883836 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1954 Innerbelt Business Center Drive St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) (314) 423-8000 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.01 per share New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨Yes xNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.¨Yes xNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes ¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerxNon-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨Yesx No There is no non-voting common equity. The aggregate market value of the common stock held by nonaffiliates (based upon the closing price of $4.78 for the shares on the New York Stock Exchange on June 29, 2012) was $58,084,108 as of June 30, 2012. As of March 8, 2013, there were17,150,840 issued and outstanding shares of the registrant’s common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for its May 9, 2013 Annual Meeting are incorporated herein by reference. BUILD-A-BEAR WORKSHOP, INC. INDEX TO FORM 10-K Page Forward-Looking Statements 1 Part I Item1. Business 2 Item1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 17 Item 3. Legal Proceedings 19 Item 4. Mine Safety Disclosure 19 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 42 Item 8. Financial Statements and Supplementary Data 42 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item9A. Controls and Procedures 42 Item 9B. Other Information 43 Part III Item 10. Directors, Executive Officers and Corporate Governance 43 Item 11. Executive Compensation 45 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 Item 13. Certain Relationships and Related Transactions and Director Independence 46 Item 14. Principal Accountant Fees and Services 46 Part IV Item 15. Exhibits and Financial Statement Schedules 47 Exhibit Index 69 Signatures 74 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains certain statements that are, or may be considered to be, “forward-looking statements” for the purpose of federal securities laws, including, but not limited to, statements that reflect our current views with respect to future events and financial performance. We generally identify these statements by words or phrases such as “may,” “might,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “intend,” “predict,” “future,” “potential” or “continue,” the negative or any derivative of these terms and other comparable terminology. These forward-looking statements, which are subject to risks, uncertainties and assumptions about us, may include, among other things, projections or statements regarding: • our future financial performance; • our anticipated operating and growth strategies; • our future capital expenditures; • our anticipated rate of store closures, relocations and openings; • our anticipated costs related to store closures, relocations and openings, and • our franchisees’ anticipated rate of international store openings. These statements are only predictions based on our current expectations and projections about future events. Because these forward-looking statements involve risks and uncertainties, there are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by these forward-looking statements, including those factors discussed under the caption entitled “Risk Factors” as well as other places in this Annual Report on Form 10-K. We operate in a competitive and rapidly changing environment.New risk factors emerge from time to time and it is not possible for management to predict all the risk factors, nor can it assess the impact of all the risk factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Given these risks and uncertainties, you should not place undue reliance on forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K, as a prediction of actual results. You should read this Annual Report on Form 10-K completely and with the understanding that our actual results may be materially different from what we expect.Except as required by law, we undertake no duty to update these forward-looking statements, even though our situation may change in the future.We qualify all of our forward-looking statements by these cautionary statements. 1 PART I ITEM 1. BUSINESS Overview Build-A-Bear Workshop, Inc., a Delaware corporation, was formed in 1997 and is the leading, and only international company providing a “make your own stuffed animal” interactive retail-entertainment experience.As of December 29, 2012, we operated 351 company-owned retail stores in the United States, Canada, the United Kingdom and Ireland, including 283 traditional and eight non-traditional Build-A-Bear Workshop® stores in the United States and Canada and 60 traditional Build-A-Bear Workshop stores in the United Kingdom and Ireland.In addition, franchisees operated 91 Build-A-Bear Workshop stores in other international locations. Our core concept is based on our guests making, personalizing and customizing their own stuffed animals, and capitalizes on what we believe is the relatively untapped demand for experience-based shopping as well as the widespread appeal of stuffed animals. We offer an extensive and coordinated selection of merchandise, including over 30 different styles of animals to be stuffed,sounds and scents that can be added to the stuffed animals and a wide variety of clothing, shoes and accessories, as well as other brand appropriate toy and novelty items.Our concept appeals to a broad range of age groups and demographics, including children, teens, parents and grandparents. We believe that our stores, which are primarily located in malls, are destination locations and draw guests from a large geographic reach.Our stores average approximately 2,600 square feet in size and have a highly visual and colorful appearance, including custom-designed fixtures featuring teddy bears and other themes relating to the Build-A-Bear Workshop experience.In 2012 we opened the first six stores in our new highly interactive design, which features a bold new look and enhanced experience. We also market our products and build our brand awareness and equity in our countries of operation through national multi-media marketing programs that target our core demographic guests, principally children and their parents.The programs incorporate consistent messaging across a variety of media, and are designed to increase our brand awareness and store traffic and attract more first-time and repeat guests.In addition to supporting our e-commerce, our Web sites, buildabear.com® and bearville.comTM, promote brand connection and in-store products and events. Since opening our first store in St. Louis, Missouri in October 1997, we have sold over 110 million stuffed animals. Description of Operations Guests who visit Build-A-Bear Workshop stores enter a teddy bear themed environment consisting of eight stuffed animal making stations: Choose Me, Hear Me, Stuff Me, Stitch Me, Fluff Me, Dress Me, Name Me, and Take Me Home®.In our new store design, we have added an additional Love Me station to our signature process.To attract our target guests, we have designed stores that are open and inviting, with an entryway that spans the majority of our storefront, and highly visual with colorful teddy bear themes and displays that create a “theme park” destination in the mall.The duration of a guest’s experience can vary greatly depending on his or her preferences.While most guests choose to participate in the full animal-making process and all eight stations, a process which we believe averages 45 minutes, guests can also visit a Build-A-Bear Workshop store and purchase items such as clothing, accessories, our Bear Buck$® and Cub Cash® gift cards, Bearville Outfitters® game cards or pre-made animals in only a few minutes.We also offer a wide variety of animals and accessories on our e-commerce Web site, buildabear.com®. We offer an extensive and coordinated selection of merchandise including over 30 varieties of animals to be stuffed, as well as a wide variety of other clothing and accessory items for the animals.Our clothing is inspired by human fashion and includes authentic details such as functional buttons, working pockets, belt loops and zippers and has child-friendly, easy-to-dress details such as an opening for the stuffed animal’s tail and adjustable closures to help fit any size animal.We enhance the authentic nature of a number of our products with strategic product licensing relationships with brands that are in demand with our guests such as officially sanctioned NFL®, NBA®, MLB® and the NHL™ team apparel, Skechers® shoes and Justice® clothing.We also tap into pop culture that is relevant to our guests by featuring merchandise such as a Victoria Justice bear and accessories and Alvin and the Chipmunks® and SmurfTM stuffed characters. While our concept is a unique combination of experience and product, we selectively promote seasonal products with special offers and discounts intended to maximize sales at peak traffic periods in the year.We also offer frequent shopper discounts associated with our Stuff Fur Stuff® club loyalty program and strategically use coupons and gift-with-purchase promotions to drive traffic to our stores. 2 As a retailer whose signature product is a stuffed animal that is typically purchased as a toy or gift, our sales are highest in our fourth quarter which ends on the Saturday nearest December 31 each year, followed by the first quarter.The timing of holidays and school vacations can impact our quarterly results.Our European-based stores have historically been more heavily weighted in the fourth quarter as compared to our North American stores.We cannot ensure that this will continue to be the case. Strategy We are in the midst of a multi-year turnaround plan that builds on a strong base of profitable stores.In 2012, our top 200 company-owned stores had an average 20 percentstore level contribution.We believe that our store base will be more profitable by the end of 2014 as we benefit from our initiatives. To improve the productivity of our company-owned stores, we have three key strategic initiatives to improve our store sales and profitability: first, in North America, we are closing stores, primarily in multi-store markets where we can transfer a portion of sales to other stores in the same markets; second, also in North America, we are updating our brand experience by remodeling additional stores in our newly imagined design; and third, in both North America and in Europe, we plan to grow our base store business with improved merchandise selection and availability as well as rebalancing our marketing messaging to speak to our brand experience and product vs. product and promotion. We expect to build the appeal of our stores and improve our store productivity and profitability by closing select stores, relocating and downsizing other stores and remodeling and opening select stores in a new design.We believe that we can optimize stores in multi-store markets with fewer locations that have higher sales volumes.In fiscal 2012, we closed ten stores in accordance with natural lease events such as expirations and lease termination options, primarily in multi-store markets, transferring a percentage of sales to other stores in the same markets.We also relocated and downsized 11 stores within existing malls which we anticipate will lead to higher productivity metrics in these locations.We opened five new stores across geographies, compared to 2011 when we opened nine new stores across geographies.We currently expect to close an additional 50 to 60 stores in in fiscal 2013 and 2014 to reach an optimal store count of 225 to 250 Build-A-Bear Workshop stores in North America.We believe our potential in the United Kingdom and Ireland is 60 to 70 stores.In 2012, we also introduced a new store design which we believe enhances our interactive experience and better showcases our products.In 2012, we successfully opened six locations in the new design and expect to have 40 to 50 additional locations by the end of 2014, primarily through remodels and relocations. Our concept is a unique combination of experience and product, both of which are keys to our growth.In terms of product innovation, we believe that the focus on larger, limited edition animal introductions that launch approximately once a month creates a sense of urgency to shop and drives traffic to our stores, increases conversion and improves sales.We plan to further increase conversion and average transaction value by offering additional toy products and other branded products that are in demand with our core demographics yet consistent with our brand attributes of creativity and imaginative play.We will use our national multi-media marketing programs to increase store traffic by promoting our interactive experience and seasonal product launches and to increase shopping frequency with guests who are members in our loyalty program.We believe our signature store experience is a competitive advantage and the full integration of product, marketing and operations enhances our guests’ brand interaction.We will continue to grow online engagement at bearville.com, as well as grow our e-commerce business.We also plan to drive sales increases related to gift-giving occasions, such as birthdays and Christmas, by promoting our products and gift cards. In response to an emerging trend of kids’ interaction and play in the online space, we maintain our virtual world, bearville.com.The website is designed to complement and continue our in-store experience and enhance our core brand values.By the end of 2012, there have been nearly 24 million accounts created.This site drives interaction with core demographic segments and creates loyalty with these guests while also encouraging and promoting future store visits.As kid’s play patterns have evolved into mobile technology, we launched the Build-A-Bear® App for mobile devices where users gain access to mobile-exclusive content and bearville.com games.To date, there have been over 1.2 million downloads.In 2013, we plan to continue to update and enhance our mobile App presence. Product Development Through our in-house design and product development team, we have developed a coordinated, creative and broad merchandise assortment, including a variety of animals, clothing, shoes and accessories.We believe our merchandise is an integral part of our concept and that the proprietary design of many of the products we offer is a critical element of our success, while the authentic and fashionable nature of our products greatly enhances our brand’s appeal to our guests.Our product development team regularly monitors current fashion and cultural trends in order to create products that are most appealing to our guests, often reflecting similar styling to the clothes our guests wear themselves.We test our products on an ongoing basis to ensure guest demand supports order quantities.Through our focused vendor relationships, we are able to source our merchandise in a manner that is cost-effective, maximizes our speed to market and facilitates rapid reorder of our best-selling items. Our stuffed animal skins and clothing are produced from high quality man-made materials or natural fibers such as cotton, and the stuffing is made of a high-grade polyester fiber. We believe all of our products in our stores and online at buildabear.com meet Consumer Product Safety Commission requirements including the Consumer Product Safety Improvement Act (CPSIA) for Children’s Products. We also comply with American Society for Testing and Materials (ASTM), EN71 (European standards) and Canadian specifications for toy safety in all material respects. Our products are tested through independent third-party testing labs for compliance with toy safety standards. We believe we comply with governmental toy safety requirements specific to each country where we have stores. Packaging and labels for each product indicate to our guests the age grading for the product and any special warnings in accordance with guidelines established by the Consumer Product Safety Commission. 3 Our products have earned the Good Housekeeping Seal of Approval. The Good Housekeeping Seal, introduced in 1909, is earned by products that pass Good Housekeeping Institute review and is one of America’s most trusted consumer icons assuring consumers of a quality product.Seal-backed products are covered by Good Housekeeping’s two-year money-back warranty. In order to increase store visits and give guests additional reasons for purchasing at our stores, we expect to expand our product assortment and our leadership in the toy industry by offering additional products other than our core plush animals and related items that are consistent with our interactive and hands-on experience, some of which are proprietarily developed and some that come from other toy and accessory companies.We believe the addition of complementary toy and accessory products will allow us to increase our sales and overall profitability. Marketing We believe there is value in promoting and advertising the Build-A-Bear Workshop store and brand as a family-friendly destination that provides fun, affordable experiences appealing to a broad range of age groups and demographics.This gives us a competitive advantage and is critical to our business strategy. Our advertising expenditures were $23.0 million (6.1% of net retail sales) in fiscal 2012, $19.3 million (5.0% of net retail sales) in fiscal 2011 and $18.5 million (4.8% of net retail sales) in fiscal 2010, reflecting the continuation and further refinement of marketing initiatives.We believe our adjusted marketing strategies contributed to a significant improvement in sales trend in the fourth quarter of fiscal 2012 in the United States with comparable store sales increasing 2.4%, a significant improvement from the third quarter sales decline of 11.6%.We will continue to adjust our marketing programs and expenditures as we move forward In 2013, our goal is to continue to build top of mind brand awareness through fully integrated marketing programs.Television advertising is a key strategy to reach and acquire new guests and gives existing guests new reason to visit.Since February 2004, we have aired nationally televised advertisements in the United States.In the fourth quarter of 2010, we expanded our television advertising to the United Kingdom.In 2012, we rebalanced our advertising strategy in the United States to showcase the unique Build-A-Bear Workshop brand and experience in addition to featuring new products and selected seasonal promotions. Build-A-Bear Workshop has a community of highly engaged advocates, both adults, primarily moms, and kids.In 2012, we continued to expand our use of social media to reach and market to these brand advocates.As of March 8, 2013, nearly 2.5 million Facebook users have “liked” the Build-A-Bear Workshop brand, we had nearly 40,000 Twitter followers, 8 million views on YouTube and over 1.2 million downloads of our Build-A-Bear App. Digital media and social media have allowed us to measure success of products, events, and other initiatives and to gather their feedback so we can focus on the programs that our guests value most highly.In 2013, the digital space will continue to be an important component in our marketing efforts because it is an important part of where our guests spend time and engage with brands they support.Since the digital space is constantly changing; we continue to evolve our online strategies to maximize our relevance.Our child-centric Web site, bearville.com, is targeted at kids, primarily ages six to fourteen and continues to be a tool to increase brand engagement, promote our brand and raise awareness of in-store products and events. Our mobile app is also an important brand touch point for both moms and kids and we continue to increase our capabilities and presence in mobile technology. We also leverage our database of nearly 4.5 million active members of our Stuff Fur Stuff club loyalty program.The program offers shoppers the opportunity to earn awards based on purchases as well as receive other member-only benefits.In 2008, we launched a version of the program in the United Kingdom that did not include reward certificates, but served to gather guest data and maintain contact with our guests.In 2012, we refreshed our Stuff Fur Stuff program to increase guest retention metrics.Members earnawards for every 50 points, including, for the first time our guestsin the United Kingdom.The guest and transactional data that is collected provides insight into the overall purchasing history of members including visit frequency, items purchased and amounts spent on each visit and cumulatively over time.We continue to leverage this information and our database to market products, promotions and store events. Licensing and Strategic Relationships We have developed licensing and strategic relationships with some of the leading retail and cultural organizations in North America and Europe.We believe that our guest base and brand strength make us an attractive partner and our customer research and insight allow us to focus on strategic relationships with other companies.We plan to continue to add partnerships with companies that have strong, family-oriented brands and provide us with attractive marketing and merchandising opportunities.These relationships for specific products are generally reflected in contractual arrangements for limited terms that are terminable by either party upon specified notice. 4 Product and Merchandise Licensing. We have key strategic relationships with select companies, including Disney®, Sanrio®, Skechers, Justice, Star Wars, MLB, NBA, NFL, the NHL®, and World Wildlife Fund US and Canada, in which we feature their brands on products sold in our stores.These strategic relationships allow both parties to generate awareness of their brands.We have also offered selected character and media-oriented products including Sanrio’s Hello Kitty, Disney’s Muppets, Minnie Mouse and Shake It Up themed bears, Fremantle’s Rebecca Bonbon, Fox Studio’s Ice Age, and holiday classics Rudolph the Red-Nosed Reindeer and the Grinch. Promotional Arrangements. We have also developed promotional arrangements with select organizations.Our arrangements with Major League Baseball teams, including the Chicago Cubs®, St. Louis Cardinals™ and Pittsburg Pirates® have featured stuffed animal giveaways at each club’s ballpark on a day in which our brand is highly promoted within the stadium.In 2012, we partnered with McDonald’s® for the fourth time to feature limited edition, collectible mini Build-A-Bear Workshop animals in Happy Meals®.We also have had arrangements featuring product sampling, cross promotions and shared media with companies such as Dairy Queen in North America and Betty Crocker’s Fruit Roll-ups.We continued to partner with teen celebrity, Victoria Justice, who was our brand ambassador through July 2012.The arrangement also featured Victoria Justice 4 BABW branded merchandise available in our stores.In October 2012, we announced our next brand ambassador, pop star, Cody Simpson. Third Party Licensing. We have continued a series of licensing arrangements with leading manufacturers to develop a collection of lifestyle Build-A-Bear Workshop branded products including children’s furniture, fruit snacks, girls play sets and novelty toys.We believe that each of these initiatives has the potential to enhance our brand, raise brand awareness, and drive increased revenues and profitability.We select companies for licensing relationships that we believe are leaders in their respective sectors and that understand and share our strategic vision for offering guests exciting and interactive merchandise. We have policies and practices in place intended to ensure that the products manufactured under the Build-A-Bear Workshop brand adhere to our quality, value and usability standards.We have entered into or maintained licensing arrangements for our branded products with leading manufacturers including Playmates Toys, Pulaski Furniture, ConAgra Foods and Enterplay. Industry and Guest Demographics While Build-A-Bear Workshop offers consumers an interactive and personalized experience, our tangible products are stuffed animals, including our flagship product, the teddy bear, a widely adored icon for over 100 years.According to data published by the Toy Industry Association and The NPD Group, sales of the traditional toy market were $21.2 billion in the United States (excluding video games) in 2010 with plush and doll sales having a combined 18.7% share of the traditional toy market.According to further estimates provided by The NPD Group, worldwide toy sales topped $83.3 billion dollars in 2010. Our guests are diverse, spanning broad age ranges and socio-economic categories.Major guest segments include families with children, primarily ages three to twelve, grandparents, aunts and uncles, teen girls who occasionally bring along their boyfriends, and child-centric organizations looking for interactive entertainment options such as scouting organizations and schools.Based on information compiled from our guest database for 2012, the average age of the recipient of our stuffed animals at the time of purchase is nine years old and children aged one to fourteen are the recipients of approximately 80% of our stuffed animals. According to the estimates by the United States Census Bureau, in 2009 there were over 62million children age 14 and under in the United States.The size of this population group is projected to remain relatively stable over the next decade.Industry sources estimate direct spending by children in the United States at over $50 billion annually and that parents and family members spend an additional $170 billion annually on children. In addition, children influence billions of dollars in other family spending. Employees and Training In January 2013, we were recognized by FORTUNE Magazine for the fifth consecutive year as one of the 100 Best Companies to Work For in the United States.We believe that this honor is the result of our commitment to providing a great experience for our diverse team of associates as well as our guests.We have a distinctive culture that we believe encourages contribution and collaboration.We take great pride in our culture and feel it is critical in encouraging creativity, communication, and strong store performance.All store managers receive comprehensive training through our Bear University program, which is designed to promote a friendly and personable environment in our stores and a consistent experience across our stores. We extensively train our associates on the bear-building process and the guest experience.In fiscal 2012, we hired approximately 3.5% of applicants for store manager positions.We focus on employing and retaining people who are friendly and committed to guest service.Our high employee retention rates contribute to the consistency and quality of the guest experience.Our store teams are evaluated and compensated not only on sales results but also the results from our regular guest satisfaction surveys.Each store has a recognition fund so that exceptional guest service can be immediately recognized and rewarded.We are committed to providing compensation structures that recognize individual accomplishments as well as overall team success. 5 As of December 29, 2012, we employed approximately 1,000 full-time and 3,400 part-time employees.We divide our store base into three geographic regions, with the United Kingdom and Ireland representing one of those regions.The regions are led by our Chief Operations and Financial Bear; our North American operations are led by our Chief Workshop Bear – North America and there are three Regional Workshop Managing Directors.Bearitory Leaders are responsible for each of our 31 store districts, or bearitories, consisting of on average, 11 stores.Historically, our stores generally have had a full-time Chief Workshop Manager, and three additional managers who are full-time or part-time, depending upon the volume at the specific location, in addition to part-time hourly Bear Builder® associates.In 2011 and 2012, as part of our cost savings initiatives, we adjusted our store staffing model to reduce fixed costs and provide flexibility to better match staffing levels to peak sales times.This resulted in significant savings in store payroll, while still maintaining our high levels of overall guest satisfaction.In addition to the approximately 4,000 employees at our store locations, we employ approximately 230 associates in general administrative functions at our World Bearquarters in St. Louis, Missouri, approximately 70 associates at our Bearhouse distribution center in Groveport, Ohio, and approximately 20 associates in our European Bearquarters in Windsor, England.The number of part-time employees at all locations fluctuates depending on our seasonal needs.We are committed to innovation and invention and generally have confidentiality agreements with our employees and consultants.Store managers and Bearquarters associates pass specific profile assessments.None of our employees are represented by a labor union, and we believe our relationship with our employees is good. International Franchises In 2003, we began to expand Build-A-Bear Workshop stores outside of the United States, opening company-owned stores in Canada and our first franchised location in the United Kingdom.As of December 29, 2012, there were 91 Build-A-Bear Workshop franchised stores located in 14 countries. All stores outside of the U.S., Canada, the United Kingdom and Ireland are currently operated by third party franchisees under separate master franchise agreements covering each territory.Master franchise rights are typically granted to a franchisee for an entire country or group of countries for a specified term.The terms of these master franchise agreements vary by country but typically provide that we receive an initial, one-time development fee and continuing royalties based on a percentage of the franchisees’ stores sales.The terms of these agreements range up to 25 years with a franchisee option to renew for an additional term if certain conditions are met.All franchised stores have similar signage, store layout and merchandise characteristics to our company-owned stores. Our goal is to have well-capitalized franchisees with expertise in retail operations or franchising and real estate in their respective country.We collaborate with our franchisees in the development of their business, marketing and store growth plans.We review all franchisees’ orders for merchandise which are made in the same factories that produce products for our company-owned stores and advise our franchisees concerning their operational and business practices in an effort to ensure they are in compliance with our standards.We expect our current franchisees to open approximately eight to twelve new stores in fiscal 2013. Sourcing and Inventory Management We do not own or operate any manufacturing facilities.Our animal skins, stuffing, clothing and accessories are produced by factories located primarily in China.We purchased approximately 80% of our inventory in fiscal 2012, approximately 81% in fiscal 2011 and approximately 73% in fiscal 2010 from three long standing vendors.After specifying the details and requirements for our products, our vendors contract orders with multiple manufacturing facilities in China that are approved by us in accordance with our quality control and labor standards.We believe that our supplier factories are compliant with the International Council of Toy Industries (ICTI) CARE certification. The CARE (Caring, Awareness, Responsible, Ethical) Process is the ICTI program to promote ethical manufacturing, in the form of fair labor treatment, as well as employee health and safety, in the toy industry supply chain worldwide.The program’s initial focus is in China, where 70 percent of the world’s toy volume is manufactured.In order to obtain this certification, each factory completed a rigorous evaluation performed by an accredited ICTI agent.Our vendors can be used interchangeably as each has a sourcing network for multiple product categories and can expand its factory network as needed.Our relationships with our vendors generally are on a purchase order basis and do not provide a contractual obligation to provide adequate supply or acceptable pricing on a long-term basis. The average time from the beginning of production to arrival of the products into our stores is approximately 90 to 120 days.Our weekly tracking and reporting tools give us the capability to adjust to shifts in demand. Through an ongoing analysis of selling trends, we regularly update our product assortment by increasing quantities of productive styles and eliminating less productive items.Our distribution centers provide further logistical efficiencies for delivering merchandise to our stores. 6 Distribution and Logistics We own our 350,000 square-foot distribution center near Columbus, Ohio which serves the majority of our stores in the United States and Canada.We also engage a third-party warehouse in southern California to service our West Coast stores.The contract has a one year term and is renewable.In Europe, we contract with a third-party distribution center in Selby, England under an agreement that ends in December 2014.This agreement contains clauses that allow for termination if certain performance criteria are not met. Transportation from the warehouses to the stores is managed by several third-party logistics providers.In the United States, Canada and Europe, merchandise is shipped by a variety of distribution methods, depending on the store and seasonal inventory demand.Key delivery methods are direct trucks through third-party pool points, ‘LTL’ (less-than truck load) deliveries, and direct parcel deliveries.Shipments from our third-party distribution centers are scheduled throughout the week in order to smooth workflow and stores that are part of the same shipping route are grouped together to reduce freight costs.All items in our assortment are eligible for distribution, depending on allocation and fulfillment requirements, and we typically distribute merchandise and supplies to each store once a week on a regular schedule, which allows us to consolidate shipments in order to reduce distribution and shipping costs.Back-up supplies, such as Cub Condo® carrying cases and stuffing for the animals, are often stored in limited amounts at local pool points. Management Information Systems and Technology Optimizing technology is a key business strategy.We are committed to utilizing and leveraging digital advancements to gain a competitive edge and improve guest experiences.We regularly evaluate strategic information technology initiatives focused on competitive differentiation, support of corporate strategy and reinforcement of our internal support systems.In 2012, we launched our new store design that combines our signature in-store experience with innovative digital technology that enhances our guests’ experiences and adds interactive and customization features to our stuffed animal making process. We have developed award-winning, proprietary software including our new Digital Sound Station, party scheduling system and domestic and international versions of our Name Me kiosk, which populates our Find-A-Bear® identification system.Data from these systems are used to support key decisions in all areas of our business, including merchandising, allocation and operations.Our innovation continues in our new store design which begins with an interactive storefront where guests can engage and play with the digital signage.The new Love Me station gives our guests the ability to customize the inside of their animal with special personality attributes displayed as emoticons on an interactive table.The redesigned Fluff Me station, includes a digital bath tub that recognizes items as they are placed on it and reacts with sensory effects such as virtual bubbles that appear when play soap is placed on the surface.Finally, at our updated Name Me station guests use a viewfinder that reveals the customized attributes that have been added to the animal throughout the process. We believe our information and operational systems to be best in class that incorporate a broad range of purchased and internally developed technologies; each is built on a foundation of sound business processes and supports guest relationship management, marketing, financial, retail operations, real estate, merchandising, e-commerce and inventory management processes, with a goal to deliver solid business results.Our employees can securely access these systems over a company-wide network.Sales, daily deposit and guest information are automatically collected from the stores’ point-of-sale terminals and kiosks on a near real time basis. All data captured is secured, Payment Card Industry compliant and protected by a solid disaster recovery plan.Our critical systems are reviewed on a regular basis to evaluate security and disaster recovery. Competition We view the Build-A-Bear Workshop experience as a distinctive combination of entertainment and retail with limited direct competition.Because our signature product is a stuffed animal, we compete with toy retailers, such as Wal-Mart, Toys “R” Us, Target, Kmart and other discount chains.Build-A-Bear Workshop was ranked by Playthings Magazine as the ninth largest toy retailer for retailers with continuing operations, based on 2008 revenues.Since we develop proprietary products, we also compete indirectly with a number of companies that sell stuffed animals in the United States, including, but not limited to, Ty, Fisher Price, Mattel, Ganz, Russ Berrie, Applause, Boyd’s, Hasbro, Commonwealth, Gund and Vermont Teddy Bear.Since we sell a product that integrates merchandise and experience, we also view our competition as any company that competes for family time and entertainment dollars, such as movie theaters, amusement parks and arcades, other mall-based entertainment venues and online entertainment.Being a mall-based retailer, we also compete with other mall-based retailers for prime mall locations, including various apparel, footwear and specialty retailers. We are aware of several small companies that operate “make your own” teddy bear and stuffed animal stores or kiosks in retail locations, but we believe none of those companies offer the breadth and depth of the Build-A-Bear Workshop experience or operate as a national or international retail company. We also believe that there is an emerging trend within children’s play patterns towards mobile internet and online play.According to Emarketer.com, kids aged 8 to 11 reported that they spend between one and two hours online each day.We believe our bearville.com Web site competes with other companies and internet sites that vie for children’s attention in the online space including webkinz.com, clubpenguin.com and neopets.com. 7 Intellectual Property and Trademarks As of December 29, 2012, we had obtained over 206 U.S. trademark registrations, including Build-A-Bear Workshop for stuffed animals and accessories for the animals, retail store services and other goods and services, 36 issued U.S. patents with expirations ranging from 2013 through 2020 and over 381 copyright registrations.In addition, we have five U.S. trademark applications pending.We have exclusive patent rights from a third party in association with our BUILD-A-SOUND message device and system.We were granted exclusive licenses to use the device and system covered by the patents in retail stores similar to ours.While we have the right to sublicense the patent, the licensor has agreed not to grant competing license rights to any of our competitors.In the event that we or the licensor has reason to believe that a third party is infringing upon the patents, the licensor is generally required to bear the expenses required to maintain and defend the patents.Our exclusive rights will last until the expiration of the latest patent covered by the agreement, calculated to be 2017, unless the agreement is terminated. We believe our copyrights, service marks, trademarks, trade secrets, patents and similar intellectual property are critical to our success, and we intend, directly or indirectly, to maintain and protect these marks and, where applicable, license the intellectual property and the registrations for the intellectual property.We rely on trademark, copyright and other intellectual property law to protect our proprietary rights to the extent available in any relevant jurisdiction.We also depend on trade secret protection through confidentiality and license agreements with our employees, subsidiaries, licensees, licensors and others.We may not have agreements containing adequate protective provisions in every case, and the contractual provisions that are in place may not provide us with adequate protection in all circumstances. Any infringement or misappropriation of our intellectual property rights or breach of our confidentiality or license agreements could result in significant litigation costs, and any failure to adequately protect our proprietary rights could result in our competitors offering similar products, potentially resulting in loss of one or more competitive advantages and decreased revenues. In addition, intellectual property litigation or claims could force us to do one or more of the following: cease selling or using any of our products that incorporate the challenged intellectual property, which would adversely affect our revenue; obtain a license from the holder of the intellectual property right alleged to have been infringed, which license may not be available on reasonable terms, if at all; and redesign or, in the case of trademark claims, rename our products to avoid infringing the intellectual property rights of third parties, which may not be possible and time-consuming if it is possible to do so. Despite our efforts to protect our intellectual property rights, intellectual property laws afford us only limited protection.A third party could copy or otherwise obtain information from us without authorization.Accordingly, we may not be able to prevent misappropriation of our intellectual property or to deter others from developing similar products or services.Further, monitoring the unauthorized use of our intellectual property is difficult.Litigation has been and may continue to be necessary to enforce our intellectual property rights or to determine the validity and scope of the proprietary rights of others.Litigation of this type could result in substantial costs and diversion of resources, may result in counterclaims or other claims against us and could significantly harm our results of operations.In addition, the laws of some foreign countries do not protect our proprietary rights to the same extent as do the laws of the United States. We also conduct business in foreign countries to the extent our merchandise is manufactured or sold outside the United States and we have opened stores outside the United States either directly or indirectly through franchisees.We filed, obtained or plan to file for registration of marks in foreign countries to the degree necessary to protect these marks, although our efforts may not be successful and there may be restrictions on the use of these marks in some jurisdictions. Segments and Geographic Areas We conduct our operations through three reportable segments consisting of retail, international franchising, and commercial.The retail segment includes the operating activities of company-owned stores in the United States, Canada, the United Kingdom and Ireland, and other retail operations, including our web-store and non-traditional store locations such as tourist venues, temporary locations and ballpark stores.The commercial segment includes our transactions with other business partners, mainly comprised of licensing our intellectual property, including entertainment properties, for third-party use and wholesale product sales.The international franchising segment includes the activities under our franchise agreements with locations in Asia, Australia, Africa, the Middle East, Europe, Mexico and South America. Our reportable segments are primarily determined by the types of customers they serve and the types of products and services that they offer.Each reportable segment may operate in many geographic areas.See the financial statements included elsewhere in this Annual Report on Form 10-K for further discussion and financial information related to our segments and the geographic areas in which we operate. 8 Availability of Information We make certain filings with the Securities and Exchange Commission (the “SEC”), including our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and all amendments and exhibits to those reports, available free of charge in the Investor Relations section of our corporate website, http://ir.buildabear.com, as soon as reasonably practicable after they are filed with the SEC.The filings are also available through the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549 or by calling 1-800-SEC-0330. Also, these filings are available on the internet at http://www.sec.gov. Our Annual Reports to shareholders, press releases and investor updates are also available on our website, free of charge, in the Investor Relations section or by writing to the Investor Relations department at World Bearquarters, 1954 Innerbelt Business Center Dr., St. Louis, MO 63114. ITEM1A.RISKFACTORS We operate in a changing environment that involves numerous known and unknown risks and uncertainties that could materially affect our operations. The risks, uncertainties and other factors set forth below may cause our actual results, performances or achievements to be materially different from those expressed or implied by our forward-looking statements. If any of these risks or events occur, our business, financial condition or results of operations may be adversely affected. Risks Related to Our Business A decline in general global economic conditions could lead to disproportionately reduced consumer demand for our products, which represent relatively discretionary spending, and have an adverse effect on our liquidity and profitability. Since purchases of our merchandise are dependent upon discretionary spending by our guests, our financial performance is sensitive to changes in overall economic conditions that affect consumer spending.Consumer spending habits are affected by, among other things, prevailing economic conditions, levels of employment, salaries and wage rates, consumer confidence and consumer perception of economic conditions.A continued slowdown in the United States, Canadian or European economies or uncertainty as to the economic outlook could reduce discretionary spending or cause a shift in consumer discretionary spending to other products.Any of these factors would likely result in lower net sales and could also result in excess inventories, which could, in turn, lead to increased merchandise markdowns and related costs associated with higher levels of inventory and adversely affect our liquidity and profitability.For example, the slower economy in the United States and Europe has caused our sales to decline and led us to slow our growth plans. A decrease in the customer traffic generated by the shopping malls in which we are located, which we depend upon to attract guests to our stores, could adversely affect our financial condition and profitability. While we invest heavily in integrated marketing efforts and believe we are more of a destination location than traditional retailers, we rely to a great extent on customer traffic in the malls in which our stores are located.In order to generate guest traffic, we generally attempt to locate our stores in prominent locations within high traffic shopping malls.We rely on the ability of the malls’ anchor tenants, generally large department stores, and on the continuing popularity of malls as shopping destinations.We cannot control the development of new shopping malls, the addition or loss of anchors and co-tenants, the availability or cost of appropriate locations within existing or new shopping malls or the desirability, safety or success of shopping malls.In addition, customer mall traffic may be reduced due to a loss of consumer confidence because of the economy, terrorism or war.If we are unable to generate sufficient guest traffic, our sales and results of operations will be harmed.A significant decrease in shopping mall traffic could have a material adverse effect on our financial condition and profitability.For example, we have experienced a decline in transactions at comparable locations over the past several years. If we are unable to generate interest in and demand for our interactive retail experience, including being able to identify and respond to consumer preferences in a timely manner, our financial condition and profitability could be adversely affected. We believe that our success depends in large part upon our ability to continue to attract guests with our interactive shopping experience and our ability to anticipate, gauge and respond in a timely manner to changing consumer preferences and fashion trends.We cannot assure you that our past success will be sustained or there will continue to be a demand for our “make-your-own stuffed animal” interactive experience, or for our stuffed animals, animal apparel and accessories.A decline in demand for our interactive shopping experience, our animals, animal apparel or accessories, or a misjudgment of consumer preferences or fashion trends, could have a negative impact on our business, financial condition and results of operations.For example, in 2008 we announced plans to close the Friends 2B Made concept.The closure was completed by the end of the fiscal 2009 third quarter with pre-tax charges totaling $3.9 million.In addition, if we miscalculate the market for our merchandise or the purchasing preferences of our guests, we may be required to sell a significant amount of our inventory at discounted prices or even below costs, thereby adversely affecting our financial condition and profitability.For example, in 2007, we wrote-off $1.6 million, net of tax, of inventory, including excess Shrek® merchandise. 9 Our future growth and profitability could be adversely affected if our marketing and online initiatives are not effective in generating sufficient levels of brand awareness and guest traffic or if consumer preferences change significantly. We continue to update and evaluate our marketing initiatives, focusing on brand awareness, new product news, timely promotions and rapidly changing consumer preferences.We may not be able to successfully engage children in our virtual world website, bearville.com, achieve high enough traffic levels nor be able to leverage the site to drive traffic to our stores and choose to discontinue operating the site.Our future growth and profitability will depend in large part upon the effectiveness and efficiency of our marketing and advertising programs and future marketing and advertising efforts that we undertake, including our ability to: • create greater awareness of our brand, interactive shopping experience and products; • identify the most effective and efficient level of spending in each market; • determine the appropriate creative message and media mix for marketing expenditures; • effectively manage marketing costs (including creative and media) in order to maintain acceptable operating margins and return on marketing investment; • select the right geographic areas in which to market; • convert consumer awareness into actual store visits and product purchases; and • reach a level of engagement on the virtual world Web site with large numbers of unique visitors with frequent visitation that drives visits to our retail stores resulting in purchases. Our planned marketing expenditures may not result in increased total or comparable store sales or generate sufficient levels of product and brand awareness.We may not be able to manage our marketing expenditures on a cost-effective basis. If we are unable to increase our comparable store sales trends, our results of operations and financial condition could be adversely affected. Our comparable store sales for 2012 declined 3.3% following a 2.1% decline in 2011, following a 2.0% decline in 2010, a 13.4% decline in fiscal 2009 and a 14.0% decline in fiscal 2008.We believe that the decrease in 2012 was primarily attributable to a decline in transactions compared to 2011, specifically in the third quarter and the negative economic conditions in the UK that we believe contributed to a decline in consumer spending.We believe that the decrease in 2011 was primarily attributable to the underperformance of certain licensed movie products in the fourth quarter.We believe that global economic conditions continued to impact our comparable store sales in 2010.We believe that the decrease in fiscal 2009 was primarily attributable to the continued economic recession and dramatic decrease in consumer sentiment and the decline in North American shopping mall traffic.We believe that the decrease in 2008 was primarily attributable to the economic recession and decrease in consumer disposable income, a continued decline in shopping mall customer traffic and changes in media strategies, online entertainment, children’s media consumption and play patterns.We believe the principal factors that will affect comparable store results include the following: • the continuing appeal of our concept; • the effectiveness of our marketing efforts to attract new and repeat guests; • consumer confidence and general economic conditions; • the impact of changes in governmental policies on consumer sentiment and discretionary spending levels as happened in the UK • the impact of store closures, relocations and openings in existing markets; • the impact of our new store design; • our ability to anticipate and to respond, in a timely manner, to consumer trends; • the continued introduction and expansion of our merchandise offerings; • mall traffic; • competition for product offerings including in the online space; • the timing and frequency of national media appearances and other public relations events; and • weather conditions. As a result of these and other factors, we may not be able to generate or achieve comparable stores sales growth in the future.If we are unable to do so, our results of operations could be significantly harmed and we may be required to record significant impairment charges. 10 Our strategy requires us to operate a significant number of stores in the United States, Canada, the United Kingdom and Ireland, as well as close, relocate and open store locations in these countries.If we are not able to operate these stores or to effectively manage the overall portfolio of our stores, it could adversely affect our ability to grow and could significantly harm our profitability. Our future results will largely depend on our ability to operate our stores successfully in the United States, Canada, the United Kingdom and Ireland and optimizing store productivity and profitability by closing select stores, relocating and downsizing other stores and remodeling and opening select stores in a new design.Through 2008 we had opened over 300 stores and acquired 40 in the UK.Since then we slowed net store growth considerably with one net closure in both 2009 and 2010 and three net closures in 2011, exclusive of temporary locations.In 2012, we announced a plan to reduce our store count in North America to 225 to 250 stores.We plan to achieve this with 50 to 60 additional closures by the end of 2014.This is in addition to the 10 locations closed in 2012 and 12 locations closed in 2011.Our ability to manage our portfolio of stores in future years in desirable locations and operate stores profitably, particularly in multi-store markets, is a key factor in our ability to grow successfully.We cannot assure you as to when or whether desirable locations will become available, the number of Build-A-Bear Workshop stores that we can or will ultimately open, or whether any such new or relocated stores can be profitably operated.We have not always succeeded in identifying desirable locations or in operating our stores successfully in those locations.For example, in 2012, 2011 and 2010, we closed two, five and four locations, respectively, prior to the expiration of their respective leases.Prior to 2010, we had closed four stores since our inception (excluding four stores that we closed in connection with our 2006 acquisition of Amsbra and The Bear Factory in the UK).We may decide to close other stores in the future.Our ability to successfully manage our portfolio of stores also depends on our ability to: • negotiate acceptable lease terms, including desired tenant improvement allowances; • finance the costs of closing, relocating and opening stores, including, severance and termination fees for store closures and capital expenditures and working capital requirements of the new and relocated stores; • manage inventory to meet the needs of new and existing stores on a timely basis; • hire, train and retain qualified store personnel; • develop cooperative relationships with our landlords; and • successfully integrate new stores into our existing operations. In July 2005, we opened our flagship store in New York City.This store is much larger than our typical mall-based stores and as such, we may be unable to generate revenues from this store at a level that justifies keeping the store open.Closing this store could not only have an adverse impact on our sales if we are unable to establish other retail locations within the market, but, as our flagship store, it could also have an adverse impact on the Build-A-Bear Workshop brand and consumer perception of our brand. Increased demands on our operational, managerial and administrative resources as a result of our store strategy could cause us to operate our business less effectively, which in turn could cause deterioration in our profitability. Additionally, closing multiple stores could have an adverse impact on the Build-A-Bear Workshop brand and consumer perception of our brand. We may not be able to operate our foreign company-owned stores in the United Kingdom and Ireland profitably. In April 2006, we acquired The Bear Factory Limited, a stuffed animal retailer in the United Kingdom owned by The Hamleys Group Limited, and Amsbra Limited, our former United Kingdom franchisee (the UK Acquisition).Both The Bear Factory and Amsbra had losses prior to our acquisition.Although we have realized some benefits from these operations as part of our larger company, we may be unable to continue to do so on a consistent basis.In particular, we face business, regulatory and cultural differences from our domestic business, such as economic conditions, changes in foreign government policies and regulations and potential restrictions and costs to convert and repatriate currency, as well as other risks that we may not anticipate.We also face difficulties realizing benefits because we have less brand awareness than in the U.S., face higher labor and rent costs, and have different holiday schedules.In 2007, we terminated our French franchise agreement and opened three company-owned stores in France.We were unable to operate the stores in France profitably and in 2010, we closed all three of our company-owned stores in France.Additionally in 2012, we recognized an impairment charge on all of the goodwill associated with our UK acquisition along with the store assets at certain store locations with poor operating results. Our leases in the United Kingdom and Ireland also typically contain provisions requiring rent reviews every five years in which the base rent that we pay is adjusted to current market rates.These rent reviews require that base rents cannot be reduced if market conditions have deteriorated but can be changed “upwards only”.We may be required to pay base rents that are significantly higher than we have forecast. For example, past rent reviews have resulted in increases as high as 40% in select locations within the United Kingdom.As a result of these and other factors, we may not be able to operate our European store locations profitably. If we are unable to do so, our results of operations and financial condition could be harmed and we may be required to record significant additional impairment charges. 11 If we are unable to renew, renegotiate or replace our store leases or enter into leases for new stores on favorable terms, or if we violate any of the terms of our current leases, our growth and profitability could be harmed. We lease all of our store locations.The majority of our store leases contain provisions for base rent plus percentage rent based on sales in excess of an agreed upon minimum annual sales level.A number of our leases include a termination provision which applies if we do not meet certain sales levels during a specified period, typically in the third to fourth year and the sixth to seventh year of the lease, which may be at either the landlord’s options or ours.Furthermore, some of our leases contain various restrictions relating to change of control of our company.Our leases also subject us to risks relating to compliance with changing mall rules and the exercise of discretion by our landlords on various matters within the malls.In addition, the lease for our store in the Downtown Disney® District at the Disneyland® Resort in Anaheim, California currently expires in 2013 and we have not reached agreement on renewal terms.This lease provides that the landlord may terminate the lease at any time, subject to the payment of an early termination fee.As a result, we cannot assure you that the landlord will not exercise its right to terminate this lease. In addition, most of our other leases will expire within the next ten years and many of our initial leases are near completion and do not contain options to renew.We may not be offered a lease renewal by our landlord, may not be able to renew leases under favorable economic terms or maintain our existing store location thereby requiring additional capital expenditure to move the store location within the mall.Those locations may be in parts of the mall that have less traffic or be positioned further from our desired co-tenants and our ongoing sales and profitability results may be negatively affected.The terms of new leases may not be as favorable, increasing store expenses and impacting overall profitability.If we execute termination rights, we may have expenses and charges associated with those closures which could negatively impact our profitability. Our merchandise is manufactured by foreign manufacturers and we transact business in various foreign countries; therefore the availability and costs of our products, as well as our product pricing, may be negatively affected by risks associated with international manufacturing and trade and foreign currency fluctuations. We purchase our merchandise from domestic vendors who contract with manufacturers in foreign countries, primarily in China.Any event causing a disruption of imports, including the imposition of import restrictions or labor strikes or lock-outs, could adversely affect our business.The flow of merchandise from our vendors could also be adversely affected by financial or political instability in any of the countries in which the goods we purchase are manufactured, especially China, if the instability affects the production or export of merchandise from those countries. We are subject to trade restrictions in the form of tariffs or quotas, or both, applicable to the products we sell as well as to raw material imported to manufacture those products.Such tariffs or quotas are subject to change.Our compliance with the regulations is subject to interpretation and review by applicable authorities.Change in regulations or interpretation could negatively impact our operations by increasing the cost of and reducing the supply of products available to us.In addition, decreases in the value of the U.S. dollar against foreign currencies, particularly the Chinese renminbi, could increase the cost of products we purchase from overseas vendors.The pricing of our products in our stores may also be affected by changes in foreign currency rates and require us to make adjustments which would impact our revenue and profit in various markets. We may suffer negative publicity or be sued if the manufacturers of our merchandise ship any products that do not meet current safety standards or production requirements or if our products are recalled or cause injuries. Although we require our manufacturers to meet our product specifications and safety standards and submit our products for testing, we cannot control the materials used by our manufacturers.If one of these manufacturers ships merchandise that does not meet our required standards, we could in turn experience negative publicity or be sued. Many of our products are used by small children and infants who may be injured from usage if age grading or warnings are not followed.We may decide or be required to recall products or be subject to claims or lawsuits resulting from injuries.For example, we have voluntarily recalled four products in the past four years due to possible safety issues.While the vendors have historically reimbursed us for certain, related expenses, negative publicity in the event of any recall or if any children are injured from our products could have a material adverse effect on sales of our products and our business, and related recalls or lawsuits with respect to such injuries could have a material adverse effect on our financial position.Additionally, we could incur fines related to consumer product safety issues from the regulatory authorities in the countries in which we operate.Although we currently have liability insurance, we cannot assure you that it would cover product recalls or related fines, and we face the risk that claims or liabilities will exceed our insurance coverage.Furthermore, we may not be able to maintain adequate liability insurance in the future. We may not be able to operate successfully if we lose key personnel, are unable to hire qualified additional personnel, or experience turnover of our management team. The success of our business depends upon our senior management closely supervising all aspects of our business, in particular the operation of our stores and the design, procurement and allocation of our merchandise.Also, because guest service is a defining feature of the Build-A-Bear Workshop experience, we must be able to hire and train qualified managers and Bear Builder associates to succeed.The loss of certain key employees, our inability to attract and retain other qualified key employees or a labor shortage that reduces the pool of qualified store associates could have a material adverse effect on our business, financial condition and results of operations.We generally do not maintain key person insurance with respect to our executives. For example, in January 2013, we announced that Ms. Maxine Clark, our Founder and Chief Executive Bear (CEB) would be retiring from her position as CEB of Build-A-Bear Workshop, Inc. and that a search would be conducted to identify her replacement.Ms. Clark currently intends to remain with the company until a replacement is hired and intends to remain on our Board of Directors.The success of our business depends on our ability to attract a successor that can continue to drive the execution of the company’s strategic initiatives as well as contribute additional strategic thought leadership to our company.We may not be able to retain all senior management or associates during the transition period and integration period of the new CEB. 12 We have also announced our plans to close 50 to 60 additional stores by the end of 2014.To the extent available, managers and associates will be offered opportunities at nearby stores.This may lead to higher company turnover.In addition, having fewer stores will limit promotion opportunities in the future for current associates, which may have a negative impact on our ability to retain quality employees, which may in turn have a negative impact on our results of operations. We rely on a few vendors to supply substantially all of our merchandise, and significant price increases or any disruption in their ability to deliver merchandise could harm our ability to source products and supply inventory to our stores. We do not own or operate any manufacturing facilities.We purchased approximately 80% of our merchandise in fiscal 2012, approximately 81% in fiscal 2011 and approximately 73% in fiscal 2010 from three vendors.Our 2010 purchases included a significant purchase of non-proprietary toy products that were incremental to our traditional purchasing.Excluding these purchases, we purchased approximately 80% of our merchandise from three vendors.These vendors in turn contract for our orders with multiple manufacturing facilities located primarily in China for the production of merchandise.Our relationships with our vendors generally are on a purchase order basis and do not provide a contractual obligation to provide adequate supply or acceptable pricing on a long-term basis.Our vendors could discontinue sourcing merchandise for us at any time.If any of our significant vendors were to discontinue their relationship with us, or if the factories with which they contract were to suffer a disruption in their production, we may be unable to replace the vendors in a timely manner, which could result in short-term disruption to our inventory flow or quality of the inventory as we transition our orders to new vendors or factories which could, in turn, disrupt our store operations and have an adverse effect on our business, financial condition and results of operations.For example in 2011, one factory used by one of our vendors closed unexpectedly, causing us to quickly switch factories for one product, affecting the quality and flow of the product.Additionally, in the event of a significant price increase from these suppliers, we may not be able to find alternative sources of supply in a timely manner or raise prices to offset the increases, which could have an adverse effect on our business, financial condition and results of operations. Our profitability could be adversely affected by high petroleum products prices. The profitability of our business depends to a certain degree upon the price of petroleum products, both as a component of the transportation costs for delivery of inventory from our vendors to our stores and as a raw material used in the production of our animal skins and stuffing.For example, our results in fiscal 2012, 2011, 2008 and 2007 were impacted by significant increases in fuel surcharges due to higher petroleum products prices.We are unable to predict what the price of crude oil and the resulting petroleum products will be in the future. We may be unable to pass along to our customers the increased costs that would result from higher petroleum prices.Therefore, any such increase could have an adverse impact on our business and profitability. If we are not able to franchise new stores outside of the United States, Canada, the United Kingdom and Ireland, if we are unable to effectively manage our international franchises or if the laws relating to our international franchises change, our growth and profitability could be adversely affected and we could be exposed to additional liability. In 2003, we began to expand the Build-A-Bear Workshop brand outside of the United States, opening company-owned stores in Canada and our first franchised location in the United Kingdom.We have continued to expand outside of our company-owned regions through franchising in a number of countries.As of December 29, 2012, there were 91 Build-A-Bear Workshop franchised stores located outside of the United States, Canada, the United Kingdom and Ireland.We cannot assure you that our franchisees will be successful in identifying and securing desirable locations or in operating their stores.International markets frequently have different demographic characteristics, competitive conditions, consumer tastes and discretionary spending patterns than our existing North American and European markets, which may cause these stores to be less successful than those in our existing markets.Additionally, our franchisees may experience financing, merchandising and distribution expenses and challenges that are different from those we currently encounter in our existing markets.The operations and results of our franchisees could be negatively impacted by the economic or political factors in the countries in which they operate or foreign currency fluctuations.These challenges, as well as others, could have a material adverse effect on our business, financial condition and results of operations. The success of our franchising strategy will depend upon our ability to attract and maintain qualified franchisees with sufficient financial resources to develop and grow the franchise operation and upon the ability of those franchisees to successfully develop and operate their franchised stores.Franchisees may not operate stores in a manner consistent with our standards and requirements, may not hire and train qualified managers and other store personnel and may not operate their stores profitably.As a result, our franchising strategy may not be profitable to us.Moreover, our brand image and reputation may suffer.When franchisees perform below expectations we may transfer those agreements to other parties or discontinue the franchise agreement.Furthermore, even if our international franchising strategy is successful, the interests of franchisees might sometimes conflict with our interests.For example, whereas franchisees are concerned with their individual business strategies and objectives, we are responsible for ensuring the success of the Build-A-Bear Workshop brand and all of our stores. The laws of the various foreign countries in which our franchisees operate govern our relationships with our franchisees.These laws, and any new laws that may be enacted, may detrimentally affect the rights and obligations between us and our franchisees and could expose us to additional liability. 13 Portions of our business are subject to privacy and security risks.If we improperly obtain, or are unable to protect, information from our guests, in violation of privacy or security laws or expectations, we could be subject to liability and damage to our reputation. Our Web site, bearville.com, features children’s games and in world e-mail and chat system.In addition, our e-commerce site, buildabear.com, features e-cards and printable party invitations and thank-you notes and provides an opportunity for children under the age of 13 to sign up, with the consent of their parent or guardian, to receive our online newsletter.We currently obtain and retain personal information about our Web site users, store shoppers and Stuff Fur Stuff loyalty program members.In addition, we obtain personal information about our guests as part of their registration in our Find-A-Bear identification system.Federal, state and foreign governments have enacted or may enact laws or regulations regarding the collection and use of personal information, with particular emphasis on the collection of information regarding minors.Such regulations include or may include requirements that companies establish procedures to: • give adequate notice regarding information collection and disclosure practices; • allow consumers to have personal information deleted from a company’s database; • provide consumers with access to their personal information and the ability to rectify inaccurate information; • obtain express parental consent prior to collecting and using personal information from children; and • comply with the Federal Children’s Online Privacy Protection Act. Such regulation may also include enforcement and redress provisions.While we have implemented programs and procedures designed to protect the privacy of people, including children, from whom we collect information, and our websites are designed to be fully compliant with the Federal Children’s Online Privacy Protection Act, there can be no assurance that such programs will conform to all applicable laws or regulations.If we fail to fully comply, we may be subjected to liability and damage to our reputation. We have a stringent, comprehensive privacy policy covering the information we collect from our guests and have established security features to protect our guest database and website.However, our security measures may not prevent security breaches.We may need to expend significant resources to protect against security breaches or to address problems caused by breaches.If unauthorized third parties were able to penetrate our network security and gain access to, or otherwise misappropriate, our guests’ personal information, it could harm our reputation and, therefore, our business and we could be subject to liability.Such liability could include claims for misuse of personal information or unauthorized use of credit cards.These claims could result in litigation, our involvement in which, regardless of the outcome, could require us to expend significant financial resources.In addition, because our guest database primarily includes personal information of young children and young children frequently interact with our website, we are potentially vulnerable to charges from parents, children’s organizations, governmental entities, and the media of engaging in inappropriate collection, distribution or other use of data collected from children.Such charges could adversely impact guest relationships and ultimately cause a decrease in net sales and also expose us to litigation and possible liability. Our virtual world Web site, primarily for children, bearville.com, allows social interaction between users.While we have security features and chat monitoring, our security measures may not protect users’ identities and our online safety measures may be questioned which may result in negative publicity or a decrease in visitors to our site.If site users act inappropriately or seek unauthorized contact with other users of the site, it could harm our reputation and, therefore, our business and we could be subject to liability. Internet privacy is a rapidly changing area and we may be subject to future requirements and legislation that are costly to implement and negatively impact our results. We may suffer negative publicity or be sued if the manufacturers of our merchandise violate labor laws or engage in practices that our guests believe are unethical. We rely on our sourcing personnel to select manufacturers with legal and ethical labor practices, but we cannot control the business and labor practices of our manufacturers.If one of these manufacturers violates labor laws or other applicable regulations or is accused of violating these laws and regulations, or if such a manufacturer engages in labor or other practices that diverge from those typically acceptable in the United States, we could in turn experience negative publicity or be sued. We may suffer negative publicity or a decrease in sales or profitability if the non-proprietary toy products we sell in our stores do not meet our quality standards or fail to achieve our sales expectations. We expect to expand our product assortment to include interactive toy products manufactured by other toy companies.If sales of such products do not meet our expectations or are impacted by competitors’ pricing, we may have to take markdowns or employ other strategies to liquidate the product. If other toy companies do not meet quality standards or violate any manufacturing or labor laws, we suffer negative publicity and not realize our sales plans. We rely on a company-owned distribution center to service the majority of our stores in North America, and our third-party distribution center providers used in the western United States and Europemay perform poorly. The efficient operation of our stores is dependent on our ability to distribute merchandise to locations throughout the United States, Canada and Europe in a timely manner. We have a 350,000-square-foot distribution center in Groveport, Ohio.We rely on this company-owned distribution center to receive, store and distribute merchandise for the majority of our North America stores. We rely on third parties to manage all of the warehousing and distribution aspects of our business on the West Coast of the United States and in Europe.Any significant interruption in the operation of the distribution centers due to natural disasters and severe weather, as well as events such as fire, accidents, power outages, system failures or other unforeseen causes could damage a significant portion of our inventory.These factors may also impair our ability to adequately stock our stores and could decrease our sales and increase our costs associated with our supply chain. 14 Our market share may be adversely impacted at any time by a significant number of competitors. We operate in a highly competitive environment characterized by low barriers to entry.We compete against a diverse group of competitors.Because we are mall-based, we see our competition as those mall-based retailers that compete for prime mall locations, including various apparel, footwear and specialty retailers.As a retailer whose signature product is a stuffed animal that is typically purchased as a toy or gift, we also compete with toy retailers, such as Wal-Mart, Toys“R”Us, Target, Kmart and other discount chains, as well as with a number of manufacturers that sell plush toys in the United States and Canada, including, but not limited to, Ty, Fisher Price, Mattel, Ganz, Russ Berrie, Applause, Boyds, Hasbro, Commonwealth, Gund and Vermont Teddy Bear. Since we offer our guests an experience as well as merchandise, we also view our competition as any company that competes for our guests’ time and entertainment dollars, such as movie theaters, restaurants, amusement parks and arcades.In addition, there are several small companies that operate “make your own” teddy bear and stuffed animal experiences in retail stores and kiosks.Although we believe that currently none of these companies offers the breadth and depth of the Build-A-Bear Workshop products and experience, we cannot assure you that they will not compete directly with us in the future. Many of our competitors have longer operating histories, significantly greater financial, marketing and other resources, and greater name recognition.We cannot assure you that we will be able to compete successfully with them in the future, particularly in geographic locations that represent new markets for us.If we fail to compete successfully, our market share and results of operations could be materially and adversely affected. We also believe that there is an emerging trend within children’s play patterns towards electronic toys, internet and online play.According to Emarketer.com, kids aged eight to eleven reported that they spend between one and two hours online each day.We believe our Web site, bearville.com, competes with other companies and internet sites that vie for children’s attention in the online space including webkinz.com, clubpenguin.com and neopets.com.A growing number of traditional children’s toy and entertainment companies have also developed their own virtual world online play sites including Barbie.com® and McWorld.We cannot assure you that children’s preferences for our products will remain strong or that our on line Web site for children, bearville.com, will be successful in attracting children to our brand.If children decide to engage with other products or Web sites, our sales will be negatively impacted and our results will be materially impacted. We may fail to renew, register or otherwise protect our trademarks or other intellectual property and may be sued by third parties for infringement or, misappropriation of their proprietary rights, which could be costly, distract our management and personnel and which could result in the diminution in value of our trademarks and other important intellectual property. Other parties have asserted in the past, and may assert in the future, trademark, patent, copyright or other intellectual property rights that are important to our business.We cannot assure you that others will not seek to block the use of or seek monetary damages or other remedies for the prior use of our brand names or other intellectual property or the sale of our products or services as a violation of their trademark, patent or other proprietary rights.Defending any claims, even claims without merit, could be time-consuming, result in costly settlements, litigation or restrictions on our business and damage our reputation. In addition, there may be prior registrations or use of intellectual property in the U.S. or foreign countries for similar or competing marks or other proprietary rights of which we are not aware.In all such countries it may be possible for any third party owner of a national trademark registration or other proprietary right to enjoin or limit our expansion into those countries or to seek damages for our use of such intellectual property in such countries.In the event a claim against us were successful and we could not obtain a license to the relevant intellectual property or redesign or rename our products or operations to avoid infringement, our business, financial condition or results of operations could be harmed.Securing registrations does not fully insulate us against intellectual property claims, as another party may have rights superior to our registration or our registration may be vulnerable to attack on various grounds. Poor global economic conditions could have a material adverse effect on our liquidity and capital resources. In 2008 and 2009, the general economic and capital market conditions in the United States and other parts of the world deteriorated significantly.These conditions adversely affected borrowers’ access to capital and increased the cost of capital.Although we believe that our capital structure and credit facilities will provide sufficient liquidity, there can be no assurance that our liquidity will not be affected by changes in the capital markets or that our capital resources will at all times be sufficient to satisfy our liquidity needs.Capital market conditions may affect the renewal or replacement of our credit agreement, which was originally entered into in 2000 and has been extended annually since then and currently expires December 31, 2014. Risks Related to Owning Our Common Stock Fluctuations in our quarterly results of operations could cause the price of our common stock to substantially decline. Retailers generally are subject to fluctuations in quarterly results.Our operating results for one period may not be indicative of results for other periods, and may fluctuate significantly due to a variety of factors, including: • the profitability of our stores; • increases or decreases in comparable store sales; • changes in general economic conditions and consumer spending patterns; 15 • seasonal shopping patterns, including whether the Easter holiday occurs in the first or second quarter and other school holiday schedules; • the effectiveness of our inventory management; • the timing and frequency of our marketing initiatives; • changes in consumer preferences; • the continued introduction and expansion of merchandise offerings; • actions of competitors or mall anchors and co-tenants; • weather conditions; • the timing of store closures, relocations and openings and related expenses; and • the timing and frequency of national media appearances and other public relations events. If our future quarterly results fluctuate significantly or fail to meet the expectations of the investment community, then the market price of our common stock could decline substantially. Fluctuations in our operating results could reduce our cash flow and we may be unable to repurchase shares at all or at the times or in the amounts we desire or the results of the share repurchase program may not be as beneficial as we would like. Our Board of Directors has implemented a $50 million share repurchase program.The program does not require the Company to repurchase any specific number of shares of our common stock, and may be modified, suspended or terminated at any time without prior notice. Shares repurchased under the program will be subsequently retired.If our cash flow decreases as a result of decreased sales, increased expenses or capital expenditures or other uses of cash, we may not be able to repurchase shares of our common stock at all or at times or in the amounts we desire.As a result, the results of the share repurchase program may not be as beneficial as we would like. Our certificate of incorporation and bylaws and Delaware law contain provisions that may prevent or frustrate attempts to replace or remove our current management by our stockholders, even if such replacement or removal may be in our stockholders’ best interests. Our basic corporate documents and Delaware law contain provisions that might enable our management to resist a takeover.These provisions: • restrict various types of business combinations with significant stockholders; • provide for a classified board of directors; • limit the right of stockholders to remove directors or change the size of the board of directors; • limit the right of stockholders to fill vacancies on the board of directors; • limit the right of stockholders to act by written consent and to call a special meeting of stockholders or propose other actions; • require a higher percentage of stockholders than would otherwise be required to amend, alter, change or repeal our bylaws and certain provisions of our certificate of incorporation; and • authorize the issuance of preferred stock with any voting rights, dividend rights, conversion privileges, redemption rights and liquidation rights and other rights, preferences, privileges, powers, qualifications, limitations or restrictions as may be specified by our board of directors. These provisions may: • discourage, delay or prevent a change in the control of our company or a change in our management, even if such change may be in the best interests of our stockholders; • adversely affect the voting power of holders of common stock; and • limit the price that investors might be willing to pay in the future for shares of our common stock. ITEM1B. UNRESOLVED STAFF COMMENTS Not applicable. 16 ITEM2. PROPERTIES Stores As of December 29, 2012, we operated 291 retail stores located primarily in major malls throughout the United States, Canada and Puerto Rico, 58 stores located in the United Kingdom and two stores in Ireland in our Retail segment.Our North American stores generally range in size from approximately 2,000 to 4,000 gross square feet and average approximately 2,800 square feet, while our tourist location stores currently range up to 7,000 square feet and our flagship store in New York City is approximately 20,000 square feet.Our UK stores range in size from approximately 800 to 2,300 selling square feet and average approximately 1,400 selling square feet.Our stores are highly visual and colorful featuring a teddy bear theme and larger than life details including a “sentry bear” at the front entry, custom-designed fixtures as well as a customized Build-A-Bear Workshop tile logo in our entryway.Our stores are designed to be open and inviting so that guests can fully immerse in the shopping experience and actively participate in the creation and customization of their purchase. Our typical store features one or two stuffing machines, three to five Name Me computer stations and numerous displays of fully-dressed stuffed animals throughout the store.We select malls and make site selections within the mall based upon demographic analysis, market research, site visits and mall dynamics as well as actual past history and mall performance metrics. We have identified additional target sites that meet our criteria for new stores in new and existing markets.We seek to locate our mall-based stores in areas with maximum customer traffic, often near to or in the center of the mall, as well as offering adjacencies to other children, teen and family retailers. We lease all of our store locations.Due to our attraction as a family-oriented entertainment destination concept, we continue to have high interest from mall owners and developers to locate a Build-A-Bear Workshop store in their malls.We believe that we generally have negotiated favorable lease terms including provisions providing for exclusivity of operation of our concept in the mall.Our stores are located in a variety of shopping center types.As of December 29, 2012, the distribution of our stores is as follows: Super regional center Regional center 89 Open air lifestyle center 17 Outlet center (1) 11 Other (theme, NYC, concession) 16 Total traditional stores Temporary locations 4 Other (ballparks, zoo) 4 Total company-owned retail locations Build-A-Bear Workshop stores in outlet centers are not merchandised with outlet merchandise. Most of our leases have an initial term of ten years and do not have renewal options or clauses although our leases in the United Kingdom are typically covered by laws and regulations that give us priority rights of renewal.A number of our leases, primarily in North America, provide a lease termination or “kick out” option, which may be mutual, allowing either party to exercise the option in a pre-determined year or years, typically the third or fourth year and sixth or seventh year of the lease, if we do not meet certain agreed upon minimum sales levels.In addition, our leases typically require us to pay personal property taxes, our pro rata share of real property taxes of the shopping mall, our own utilities, repairs and maintenance in our store, a pro rata share of the malls’ common area maintenance and, in some instances, merchant association fees and media fund contributions.Most of our leases in North America also require the payment of a fixed minimum rent as well as percentage rent based on sales in excess of agreed upon minimum annual sales levels.Our leases in the United Kingdom and Ireland typically have rent reviews every five years in which the base rental rate is adjusted to current market rates if they are higher than the original rent agreed. Following is a list of our 351 company-owned stores in the United States, Canada, the United Kingdom and Ireland as of December 29, 2012: State Numberof Stores Alabama 5 Alaska 1 Arizona 5 Arkansas 3 California 27 Colorado 6 Connecticut 5 Delaware 1 District of Columbia 1 Florida 20 Georgia 8 Idaho 1 Illinois 9 Indiana 7 Iowa 3 Kansas 2 Kentucky 3 Louisiana 5 Maine 2 Maryland 6 Massachusetts 9 17 State
